Citation Nr: 1443771	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  11-30 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to receive Montgomery GI Bill (MGIB or Chapter 30) benefits at the full monthly rate while incarcerated for a felony.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from January 1994 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma.  In February 2014, the case was remanded for further development.  

In the February remand, the Board noted that the Veteran was pursuing an appeal of a denial of the extension of the delimiting date for his award of educational assistance under MGIB and instructed the RO to issue a statement of the case in relation to this appeal.  The RO appropriately complied with this instruction by issuing an April 2014 statement of the case (SOC).  The Veteran did not respond to the SOC by filing a timely substantive appeal (Form 9).  Thus, he did not perfect his appeal pertaining to entitlement to an extension of the delimiting date for MGIB educational assistance and this matter is not on appeal before the Board.  

The Veteran had been incarcerated in Huntsville, Texas.  In July 2014, a letter notifying him that his claims file had been received by the Board was returned as undeliverable with a note from the prison indicating that the Veteran had been discharged.  There is no indication in the record that the Veteran did not receive the earlier SOC, however, which was also sent to the Huntsville, Texas prison address.  Also, there is no indication that the Veteran has provided VA with an updated address, as is his responsibility.  Consequently, there is no indication that any additional measures needed to be taken to provide notification of the SOC and his right to file a timely appeal.  Accordingly, the Board must proceed with adjudication of the lone issue on appeal, listed on the title page above.   

A review of the Veterans Benefits Management System (VBMS) and Virtual VA do not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran's period of eligibility for receipt of MGIB benefits was from May [redacted], 2001 until May [redacted], 2011.  

2.  The Veteran was incarcerated for a felony at a state penal institution from March [redacted], 2005 through May [redacted], 2011; thus, he was only entitled to receive a reduced MGIB monthly educational benefit during this time period.    



CONCLUSION OF LAW

From March [redacted], 2005 until May [redacted], 2011, the criteria for payment of MGIB education benefits at the full monthly rate have not been met.  38 C.F.R. 
§ 21.7139(c), (d) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice and duties to assist provisions of the VCAA are relevant to a different chapter of Title 38, and do not apply to this appeal.  See Barger v. Principi, 16 Vet. App. 132, at 138 (2002).  Also, as explained below, the claim is being denied as a matter of law.  Hence, the duty to notify and assist provisions of the VCAA are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding that the duties imposed by the VCAA do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence).  The Veteran has been notified of the basis for the denial of his claim, and has been afforded ample opportunity to respond.  The Board thus finds that any duties to notify and assist owed him have been fulfilled.  

II.  Analysis

The evidence shows that the Veteran's period of eligibility for receipt of MGIB benefits was from May [redacted], 2001 until May [redacted], 2011.  In a May 2010 letter, the RO noted that it had received information indicating that the Veteran was incarcerated.  Thus, he was asked to fill out VA Form 21-4193, Notice to VA of Veteran or Beneficiary Incarcerated in a Penal Institution.  In a VA Form 21-4193 received in October 2010, the Veteran informed the RO that he had been incarcerated since March [redacted], 2005 for a felony and that he was scheduled to be released in December 2012.  He has claimed that he should have been able to receive the full MGIB monthly benefit amount while he was incarcerated and taking appropriate courses.

When an MGIB beneficiary is incarcerated in a Federal, State or local penal institution for conviction of felony, the monthly rate of the educational assistance payable to him is reduced.  38 C.F.R. § 21.7139(c), (d).  In general, this reduced monthly benefit cannot be greater than the regular MGIB monthly rate for payment of tuition and fees that are not paid by a Federal program (other than one administered by VA) or a State or local program, plus the regular MGIB monthly rate for payment of the costs of necessary supplies, books and equipment.  Id.   

In the instant case, there is no indication that the RO paid the Veteran monthly MGIB benefits during the period from March [redacted], 2005 to May [redacted], 2011 at a rate that is any less than that which may be payable to an incarcerated Veteran.  In this regard, as noted in a September 2011 statement of the case, claims for payment of expenses from Lee College for courses taken during the time frame from June 2009 to November 2010 simply reported the Veteran's tuition and did not report any other expenses.  Thus, he was paid a monthly benefit amount based on the cost of that tuition and was not awarded any additional benefit based on the costs of supplies, books or equipment.  Additionally, the Veteran has not specifically alleged that he was paid at a rate below that which an MGIB beneficiary incarcerated for a felony is entitled.  Instead, as mentioned above, he has simply asserted that he should have been paid at the rate applicable to non-incarcerated Veterans.  Once again, however, the controlling regulation, 38 C.F.R. § 21.7139(c), (d), requires that beneficiaries incarcerated for a felony are paid at a reduced rate.     

The Veteran has asserted that his criminal conviction had nothing to do with his honorable service and that he was imprisoned six and 1/2 years after his discharge.  Thus, he feels that it should have had no bearing on the amount of his MGIB benefits.  The Board empathizes with this assertion, as the record indicates that he dedicated himself to pursuing his education despite facing the challenges of incarceration.   However, it is bound by the controlling regulations, which specifically mandate reduction of benefits for individuals incarcerated for a felony.  Id.

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to receive Montgomery GI Bill (MGIB or Chapter 30) benefits at the full monthly rate while incarcerated for a felony is denied.  




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


